DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/02/2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to the outstanding 35 USC §103 rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant’s arguments with respect to the outstanding double patenting rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Double Patenting
Claims 1-2, 6-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over 17 and/or claim 16 in view of claim 11 of US-9722191-B2, in view of Jo, et al., WO-2013100464-A1.
Claim 17 of reference application teaches a compound (at least compounds A5, A7, A13, A15, and, more generally, compounds of Formulae 40F-40I of claim 16, wherein Ar41 are represented by Formulae 42-2 and/or 42-3 of claim 11. N.B. examiner is referring to what should be Formula 42-2 in the claims and instant specification, but is instead a second occurrence of Formula 42-1) which differs in that it lacks a further fused benzothiophene or benzofuran ring.
Jo teaches that by introducing a benzothiophene or benzofuran group to a spirofluorene group, the compound can have improved thermal stability, electrochemical stability, and high hole mobility (see ¶94 of Machine Translation; N.B. the ring systems are orthogonal, suggesting the benzofuran or benzothiophene on the ring system orthogonal to the one containing the pyridine ring). The compounds are host compounds for OLEDs, similar to reference patent, and host compounds transport holes and electrons.
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to fuse the prior art compound in order to have improved thermal stability, electrochemical stability, and high hole mobility.

Claims 1-2, 6-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of US-10134997-B2, in view of Jo, et al., WO-2013100464-A1.
Claim 13 of reference application teaches a compound (at least compound 1) which differs in that it lacks a further fused benzothiophene or benzofuran ring.
Jo teaches that by introducing a benzothiophene or benzofuran group to a spirofluorene group, the compound can have improved thermal stability, electrochemical stability, and high hole mobility (see ¶94 of Machine Translation; N.B. the ring systems are orthogonal, suggesting the benzofuran or benzothiophene on the ring system orthogonal to the one containing the pyridine ring). The compounds are host compounds for OLEDs, similar to reference patent, and host compounds transport holes and electrons.
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to fuse the prior art compound in order to have improved thermal stability, electrochemical stability, and high hole mobility.

Claim 1-2 and 6-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of US-10186666-B2, in view of claim 1 of the same and Bae, et al., KR-20130122602-A.
Although the claims at issue are not identical, they are not patentably distinct from each other because the patent teaches compounds (e.g. compound 1 of claim 17) which differ from claim 1 by the following: 1) X1 is O or S in the instant while NR in the prior art, and 2) the ring with X1 is flipped.
Regarding 1), claim 1 of the reference application notes X1 may be NR, O, or S. and thus, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to flip the rings, as this would have been the simple substitution of one known element for another, with reasonable expectation of success. See MPEP §2143 B.
Regarding 2), Bae teaches equivalence of the two options in structurally similar compounds (see ¶¶47-48), thus, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to flip the rings, as this would have been the simple substitution of one known element for another, with reasonable expectation of success. See MPEP §2143 B.

Claims 1-2 and 6-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-16 of US-10693076-B2, in view of claim 1 of the same, and Bae, et al., KR-20130122602-A. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the patent teaches all the limitations of instant claims 1 and 15-16, except 1) with a ring flipped, and 2) NR instead of O or S (re: claims 15-16).
Re: 1), Bae teaches equivalence of the two options (see ¶¶47-48), thus, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to flip the rings, as this would have been the simple substitution of one known element for another, with reasonable expectation of success. See MPEP §2143 B.
Re: 2), copending application teaches N and O and S as equivalents (see claim 1), thus, at the effective filing date of the claimed invention, it would have been obvious to replace NR with O or S, as this would have been the simple substitution of one known element for another, with reasonable expectation of success. See MPEP §2143 B.

Claims 1-2 and 6-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of copending Application No. 15/377,732.
Although the claims at issue are not identical, they are not patentably distinct from each other because copending application teaches compounds which fall within the scope of claim 1 (at least compound 1 of claim 17).
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-2, 6-14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jo, et al., WO-2013100464-A1 (cited by PTO-892 mailed 20201117, along with machine translation), in view of Jang, et al., WO-2014104600-A1 (cited PTO-892 mailed 20191115 along with machine translation).

Claim 1. Jo teaches compounds (compound of Formulae 3 or Formulae 5; latter is shown below. N.B. stereochemistry is the same even though the molecule is shown as reversed due to the compounds being spiro compounds):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Jo’s compound is not represented by claimed Formula 1, as 1) the compound has prior art L2 as a single bond, while the claims require L2 is substituted or unsubstituted phenalenylene group, a phenanthrenylene group, fluoranthenylene group, a pyrenylene group, a chrysenylene group, and a perylenylene group, and a phenalenylene group, a phenanthrenylene group, and prior art ring A2 is a benzene ring, while the claims require ring A2 is pyridine.
Re: 1), Jo teaches in general that L2 may determine the conjugation length of the entire compound, and can be applied to adjust the triplet energy bandgap, and that L2 may be a substituted or unsubstituted phenanthryl(ene) group, substituted or unsubstituted pyrenylene group instead of a single bond.
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to replace L1 with a substituted or unsubstituted phenanthryl(ene) group, substituted or unsubstituted pyrenylene group in order to determine the conjugation length of the entire compound, and can be applied to adjust the triplet energy bandgap.
Re: 2), Jang teaches similar compounds, insofar as they are spirobifluorene compounds, where one of the fluorenes is further fused to yield a larger a condensed ring system. Jang also teaches that the other ring of the spiro ring has a nitrogen, and in specific examples, teaches pyridine; this allows for improving the electronic properties (see p. 7; “electronic characteristic” means electronic characteristic means the characteristic which has electroconductive characteristic along LUMO level, and facilitates the injection of the electron formed in the cathode into the light emitting layer, and the movement in the light emitting layer; see top of p. 6).
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify ring A2 be a pyridine in order to improve the electronic properties (i.e. electron-transport properties).
This suggests at least the following compound(s):

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


Wherein in Formula 1:
A1 ring is benzene,
A2 ring is pyridine,
A3 ring is represented by Formula 2B;
X1 is O or S (prior art X);
L1 is an fluoranthenylene group, a pyrenylene group,
a1 is an integer equal to 1;
R1 is an unsubstituted or substituted C1-C60 heteroaromatic ring or an unsubstituted or substituted C6-C60 aromatic ring wherein they are not substituted by an amino group (which falls within the claimed scope of a C6 aryl group);
b1 is 0, b3, b4, b5, b6, and b13 are 0;
c1 is 1 and c2 is 0, wherein c1 + c2 is 1.

Claim 2. Modified Jo teaches or suggests the condensed cyclic compound of claim 1, wherein A1 ring is benzene.

Claims 6-7. Modified Jo teaches or suggests the condensed cyclic compound of claim 1.

Claims 8-10. Modified Jo teaches or suggests the condensed cyclic compound of claim 1, wherein R3 to R6 and R13 are as claimed (see prior art definitions)

Claim 11. Modified Jo teaches or suggests the condensed cyclic compound of claim 1, wherein c1 is 1 and c2 is 0.

Claim 12. Modified Jo teaches or suggests the condensed cyclic compound of claim 1, wherein the compound is represented by one of Formulae 1A or 1B or 1C.

Claim 13. Modified Jo teaches or suggests the condensed cyclic compound of claim 1, wherein the compound is represented by Formula 1-1.

Claim 14. Modified Jo teaches or suggests the condensed cyclic compound of claim 1, wherein the compound is represented by one of Formulae 1(2), 1(4), 1(5), and 1(8) (from Formula 3, ring fusion can occur at any position).

Claim 17. Modified Jo teaches or suggests an organic light-emitting device comprising: a first electrode; a second electrode facing the first electrode; and an organic layer between the first electrode and the second electrode and comprising an emission layer, wherein the organic layer comprises at least one of the condensed cyclic compounds of claim 1 (see Figs. and general description).

Claim 18. Modified Jo teaches or suggests the organic light-emitting device of claim 17, wherein the first electrode is an anode, the second electrode is a cathode, the organic layer comprises: i) a hole transport region between the first electrode and the emission layer and comprising at least one selected from a hole injection layer, a hole transport layer, a buffer layer, and an electron blocking layer, and ii) an electron transport region between the emission layer and the second electrode and comprising at least one selected from a hole blocking layer, an electron transport layer, and an electron injection layer, and at least one selected from the hole transport region and the emission layer comprises the at least one of the condensed cyclic compound (see Figs. and general description).  

Claim 19. Modified Jo teaches or suggests the organic light-emitting device of claim 17, wherein the emission layer comprises the at least one of the condensed cyclic compound (see general description; compounds are hosts).  

Claim 20. Modified Jo teaches or suggests the organic light-emitting device of claim 17, wherein the emission layer further comprises a fluorescent dopant (see general description; dopants may be phosphorescent or fluorescent).  

Claims 1-2 and 6-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, et al., US-20160043330-A1, in view of Jo, et al., WO-2013100464-A1.
The applied Kim reference has two common inventors and a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Claim 1. Kim teaches a compound (at least compounds A5, A7, A13, A15, and, more generally, compounds of Formulae 40F-40I, wherein Ar41 are represented by Formulae 42-2 and/or 42-3, and/or Formula 40, where R45 and R46 are phenyl and are linked to each other so as to form a fluorene ring, i.e. substituted or unsubstituted C12 unsaturated ring as in Formulae 40G-40I).
Kim’s compounds are not represented by claimed Formula 1, in that they lack the further ring fusion to ring with X1, and ring A1. However, in general, Kim allows for further ring fusion of R45 and/or R46, and claimed Formula 1 falls within the scope of Kim’s general disclosure.
Jo teaches that by introducing a benzothiophene or benzofuran group to spirobifluorene compounds, the compound can have improved thermal stability, electrochemical stability, and high hole mobility (see ¶94 of Machine Translation; N.B. the ring systems are orthogonal, suggesting the benzofuran or benzothiophene on the ring system orthogonal to the one containing the pyridine ring). The compounds are host compounds for OLEDs, similar to reference patent, and host compounds transport holes and electrons. Additionally, the spirobifluorene compounds are further substituted by aromatic groups (L2 and Ar2 of prior art Formula 3), and Kim’s compounds fall within the scope of Jo’s compounds.
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to fuse the prior art compound in order to have improved thermal stability, electrochemical stability, and high hole mobility.
This modification yields at least the compound shown below, which is represented by claimed Formula 1 (from 40G + 42-1 with R4B = phenyl), but also the analogous compounds starting from the specific exemplified compounds, as well as position isomers with respect to ring A3 (from Jo’s teachings).

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


Wherein in Formula 1:
A1 ring is benzene,
A2 ring is pyridine,
A3 ring is represented by Formula 2B;
X1 is O;
L1 is an anthracenylene group (which falls within the claimed scope of an unsubstitued condensed polycyclic group including at least three carbocyclic groups condensed together, excluding triphenylenylene)
a1 is an integer equal to 1;
R1 is a phenyl group (which falls within the claimed scope of a C6 aryl group);
b1 is 1, b5 and b6 are 0;
b3 and b4 are 0;
b13 is 0;
c1 is 1 and c2 is 0, wherein c1 + c2 is 1.

Claim 2. Modified Kim teaches or suggests the condensed cyclic compound of claim 1, wherein A1 ring is benzene.

Claims 6-7. Modified Kim teaches or suggests the condensed cyclic compound of claim 1.

Claims 8-10. Modified Kim teaches or suggests the condensed cyclic compound of claim 1, wherein R3 to R6 and R13 are as claimed (see prior art definitions)

Claim 11. Modified Kim teaches or suggests the condensed cyclic compound of claim 1, wherein c1 is 1 and c2 is 0.

Claim 12. Modified Kim teaches or suggests the condensed cyclic compound of claim 1, wherein the compound is represented by one of Formulae 1A or 1B or 1C.

Claim 13. Modified Kim teaches or suggests the condensed cyclic compound of claim 1, wherein the compound is represented by Formula 1-1.

Claim 14. Modified Kim teaches or suggests the condensed cyclic compound of claim 1, wherein the compound is represented by one of Formulae 1(2), 1(4), 1(5), and 1(8).

Claim 15. Modified Kim teaches or suggests the condensed cyclic compound of claim 1, wherein the compound is represented Formula 1A-2.

Claim 16. Modified Kim teaches or suggests the condensed cyclic compound of claim 1, wherein the compound is one of Compounds 53 to 56.

Claim 17. Modified Kim teaches or suggests an organic light-emitting device comprising: a first electrode; a second electrode facing the first electrode; and an organic layer between the first electrode and the second electrode and comprising an emission layer, wherein the organic layer comprises at least one of the condensed cyclic compounds of claim 1 (see Fig. 1 and ¶¶38-44 and ¶¶181-183).

Claim 18. Modified Kim teaches or suggests the organic light-emitting device of claim 17, wherein the first electrode is an anode, the second electrode is a cathode, the organic layer comprises: i) a hole transport region between the first electrode and the emission layer and comprising at least one selected from a hole injection layer, a hole transport layer, a buffer layer, and an electron blocking layer, and ii) an electron transport region between the emission layer and the second electrode and comprising at least one selected from a hole blocking layer, an electron transport layer, and an electron injection layer, and at least one selected from the hole transport region and the emission layer comprises the at least one of the condensed cyclic compound (see ¶¶38-44 and ¶¶181-183).  

Claim 19. Modified Kim teaches or suggests the organic light-emitting device of claim 17, wherein the emission layer comprises the at least one of the condensed cyclic compound (see ¶¶181-183).  

Claim 20. Modified Kim teaches or suggests the organic light-emitting device of claim 17, wherein the emission layer further comprises a fluorescent dopant (see ¶¶181-183 and ¶¶248-250).  

Note
It should be pretty easy to disqualify the above Kim reference, and, if so, and terminal disclaimers are filed, claims 15-16 should be in condition for allowance!

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E MCCLAIN whose telephone number is (303)297-4253. The examiner can normally be reached M-F 8:30-4:30 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721